Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Hinrichs, J.), rendered January 21, 2011, convicting him of driving while intoxicated, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his waiver of his right to appeal forecloses appellate review of his challenge to the Supreme Court’s denial of that branch of his omnibus motion which was to suppress his statements to law enforcement officials (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Brathwaite, 263 AD2d 89, 91 [2000]; see also People v Pena, 73 AD3d 1216 [2010]; People v DeAngelo, 40 AD3d 656 [2007]; People v Munford, 37 AD3d 855 [2007]). Skelos, J.P., Florio, Eng and Roman, JJ., concur.